Citation Nr: 0114621
Decision Date: 05/24/01	Archive Date: 07/18/01

DOCKET NO. 95-09 890A              DATE MAY 24, 2001

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina 

THE ISSUES

1. Evaluation of scars of the face due to shell fragment wounds,
rated as 10 percent disabling from March 31, 1993.

2. Evaluation of residuals of a shell fragment wound of the neck,
rated as 20 percent disabling from March 31, 1993.

3. Evaluation of residuals of shell fragment wounds of the right
shoulder with limitation of motion and scarring, rated as 20
percent disabling from March 31, 1993.

4. Evaluation of right thigh muscle injury with scars of the right
buttock due to shell fragment wounds, rated as 10 percent disabling
from March 31, 1993.

5. Evaluation of bone loss of the maxilla due to shell fragment
wounds, rated as noncompensably disabling from March 31, 1993.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an August 1993 decision by the RO that granted the
veteran's claims of entitlement to service connection for various
disabilities due to shell fragment wounds. Specifically, the
decision granted service connection for facial scars, and assigned
a noncompensable rating; disability of the neck muscles, and
assigned a 10 percent rating; scars of the right shoulder, and
assigned a noncompensable rating; scars of the right buttock, and
assigned a noncompensable rating; residuals of shell fragment
wounds of the left knee and left thigh, and assigned a 10 percent
rating; and scars of the right back, and assigned a noncompensable
rating. Each evaluation was assigned an effective date from March
31, 1993. The veteran was notified of the these actions by a letter
in October 1993.

By a December 1994 rating action, service connection was granted
for bone loss of the maxilla, and a noncompensable rating was
assigned, effective from March 31, 1993. (The veteran also appealed
this decision.) By rating action of January 1996,

- 2 -

the RO increased the rating for the facial scars from zero to 10
percent, effective from March 31, 1993. By rating action of July
1998, the RO increased the rating for scars of the right buttock
due to shell fragment wounds from zero to 10 percent, effective
from March 31, 1993. By an October 1999 rating action, the RO
increased the rating for service-connected scars of the right
shoulder due to shell fragment wounds from zero to 20 percent,
effective from March 31, 1993, and recharacterized it as residuals
of shell fragment wounds of the right shoulder with limitation of
motion and scarring. The RO also increased the evaluation of
residuals of a shell fragment wound of the neck from 10 to 20
percent, effective from March 31, 1993.

By the October 1999 rating action, the RO also confirmed and
continued the 10 percent evaluation for service-connected scars of
the right buttock due to shell fragment wounds, but re-
characterized the service-connected disability to include right
thigh muscle injury.

The Board notes that the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) (Court) has held that an appeal
from an original award does not raise the question of entitlement
to an increased rating, but instead is an appeal of an original
rating. Fenderson v. West, 12 Vet. App. 119 (1999). Consequently,
the Board has characterized the rating issues on appeal as claims
for higher evaluations of original awards. Analysis of these issues
requires consideration of the rating to be assigned effective from
the date of award of service connection--in this case, March 31,
1993.

(The claims for higher evaluations for bone loss of the maxilla,
residuals of shell fragment wounds of the right shoulder with
limitation of motion and scarring, and right thigh muscle injury
with scars of the right buttock will be addressed in the remand
that follows the decision below.)

3 -

FINDINGS OF FACT

1. Service-connected scars of the face result in severe
disfigurement; complete or exceptionally repugnant deformity of one
side of the face or marked or repugnant bilateral disfigurement is
not shown; marked discoloration or marked color contrast is not
present.

2. Service-connected scars of the face are also manifested by pain.

3. The veteran's residuals of a shell fragment wound of the neck
affecting Muscle Group XXIII are productive of no more than
moderately severe muscle impairment; however, the shell fragment
wound on the right posterior neck has resulted in a moderately
disfiguring scar.

CONCLUSIONS OF LAW

1. The criteria for a 30 percent evaluation for scars of the face
due to disfigurement have been met from March 31, 1993. 38 U.S.C.A.
1155 (West 1991); 38 C.F.R. 4.3, 4.7, 4.118 (Diagnostic Code 7800)
(2000).

2. The criteria for a separate 10 percent evaluation for scars of
the face due to tenderness and pain have been met from June 16,
1998. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.3, 4.118
(Diagnostic Code 7804) (2000).

3. The criteria for a disability evaluation in excess of 20 percent
for residuals of a shell fragment wound of the neck affecting
Muscle Group XXIII have not been met. 38 U.S.C.A. 1155 (West 1991);
38 C.F.R. 4.56, 4.73 (Diagnostic Code 5323) (1996); 38 C.F.R. 4.56,
4.73 (Diagnostic Code 5323) (2000).

4. A separate disability rating of 10 percent is warranted for a
disfiguring scar on the right side of the posterior neck, residual
of a shell fragment wound. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R.
4.3, 4.118 (Diagnostic Code 7800) (2000).

4 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records reflect that, on April 5,
1970, he was hit by enemy fire. An April 1970 treatment record
reflects that he sustained mortar fragment wounds of the face (with
intraoral penetration), back, right shoulder, right buttocks,
posterior neck, left thigh, and left popliteal region. His wounds
were debrided. He thereafter underwent gingivoplasty, Cauldwell
Luc, a nasal ancostomy, and primary closure of the facial wounds.

The record reflects that on April 9, 1970, the veteran was
hospitalized for recovery. On physical examination, the shell
fragment wounds of his face, neck, back, buttocks, and left leg
were noted as superficial and closed. An April 28, 1970, clinical
record cover sheet reflects that the veteran was discharged and
evacuated to the United States with diagnoses of multiple fragment
wounds of the neck, right shoulder, left leg, the right buttock,
and face, all with no artery or nerve involvement.

A June 1970 clinical record reflects that the veteran was admitted
by transfer on May 1, 1970. Physical examination revealed traumatic
wounds. The initial diagnostic impression was post-trauma, multiple
areas, without residuals other than scars to the area. X-rays
revealed some minute and metallic fragments in both sinuses. In
June 1970, he was discharged to full duty.

Facial Scars

Disability evaluations are determined by the application of a
schedule of ratings, which is in turn based on the average
impairment of earning capacity caused by a given disability. 38
U.S.C.A. 1155; 38 C.F.R. 4.1 (2000). Each service- connected
disability is rated on the basis of specific criteria identified by
Diagnostic Codes. 38 C.F.R. 4.27 (2000). Where there is a question
as to which of two evaluations shall be applied, the higher
evaluation will be assigned if the disability picture more nearly
approximates the criteria required for that rating. Otherwise,

- 5 -

the lower rating will be assigned. 38 C.F.R. 4.7 (2000). In cases
where the original rating assigned is appealed, consideration must
be given to whether the veteran deserves a higher rating at any
point during the pendency of the claim. Fenderson, supra. When
after careful consideration of all the evidence of record, a
reasonable doubt arises regarding the degree of disability, such
doubt shall be resolved in favor of the claimant. 38 C.F.R. 4.3
(2000).

The veteran's service-connected scars of the face have been
evaluated as 10 percent disabling under 38 C.F.R. 4.118, Diagnostic
Code 7800 since March 31, 1993. Diagnostic Code 7800 pertains to
scars that are located on the head, face, or neck. A 10 percent
rating is warranted where the disability is characterized as
"moderate," and the scarring is disfiguring. 38 C.F.R. 4.118,
Diagnostic Code 7800 (2000). Where the disability is characterized
as "severe," especially if producing a marked and unsightly
deformity of the eyelids, lips, or auricles, a 30 percent rating is
warranted. Id. The highest rating under Diagnostic Code 7800, 50
percent, is warranted where the disability is characterized as
"[c]omplete or exceptionally repugnant" deformity of one side of
the face, or "marked" or "repugnant" bilateral disfigurement. Id.
When in addition to tissue loss and cicatrization there is "marked"
discoloration, color contrast, or the like, the 50 percent rating
under Code 7800 may be increased to 80 percent, the 30 percent to
50 percent, and the 10 percent to 30 percent. Id. (Note).

A 10 percent evaluation is warranted for superficial, poorly
nourished scars with repeated ulceration. 38 C.F.R. 4.118,
Diagnostic Code 7803 (2000). A 10 percent evaluation may also be
assigned for superficial scars that are tender and painful on
objective demonstration. 38 C.F.R. 4.118, Diagnostic Code 7804
(2000). Scars may also be evaluated on the basis of any related
limitation of function of the body part that they affect. 38 C.F.R.
4.118, Diagnostic Code 7805 (2000).

The Board also notes that, when the record reflects that the
veteran has multiple problems because of service-connected
disability, evaluation of the "same disability" or the "same
manifestation" under various diagnoses is to be avoided, but it is
nevertheless possible for a veteran to have "separate and distinct

6 -

manifestations" from the same injury, permitting separate
disability ratings. Esteban v. Brown, 6 Vet. App. 259, 261 (1994).
The critical element is that none of the symptomatology for any of
the conditions is duplicative or overlapping with the
symptomatology of the other conditions. Id.

The veteran's service medical records reflect that on the April
1969 entrance examination, he was found to have a one-inch scar
above his upper lip. An April 1970 record indicates that shrapnel
was removed from, and was noted in, the right side of his face and
cheek, and that bone and teeth on the right side of his face were
damaged or destroyed. A June 1970 clinical record reflects that x-
rays revealed retained foreign bodies in "both" sinuses. A May 1993
VA dental examination report reflects that the veteran had "a minor
half moon scarring on [the] left cheek of no cosmetic significance"
[emphasis added]. The report did not indicate whether the phrase
"the left cheek" referred to the veteran's left side or the
examiners left side. During the October 1995 RO hearing, the
hearing officer noted a half-moon scar between the veteran's nose
and his upper lip, and the veteran said that this scar was the
result of the fragment wound, but the transcript does not specify
whether the scar was on the left or right side of the face, or
represented an entrance or exit wound. Also, the April 1994 VA
dental examination report reflects that the examiner found that the
veteran had an extensive scar on the right cheek where the mortar
round entered and an extensive scar on the "upper left lip where
the mortar round exited." Moreover, during the October 1995 RO
hearing, the veteran said that shell fragments still emerge from
his skin, creating additional scars.

At a June 1998 VA joint examination, the veteran complained of pain
along the face scar, especially the right side of the face. The
veteran was described as having had a 4-centimeter (cm) scar on the
right side of the face, a 5-cm scar on the left lip, and multiple
1 millimeter (mm) scars across the face to the right side. The
examiner concluded that the veteran had multiple areas of shrapnel
with pain mostly noted in the face. The examiner also noted that,
with the amount of years as well as multiple incisions for removal
of shrapnel, it was impossible to determine which were entrance and
exit wounds. All of the scars described had an area of 1 -cm
circumferential numbness in that area. The examiner concluded that
the veteran, in the face, had moderate deformity most pronounced
around the mouth with

7 -

incoordinate movement of the mouth secondary to scarring of the
tissue. The examiner noted that [the examiner] would not state that
it was exceptionally repugnant but it was noticeable and the main
complaint the veteran had was the pain with motion of the mouth and
with palpation. The examiner determined that there were marked
deformities from the initial injury as well as scarring most
pronounced over the left lip and right face. The examiner concluded
that the veteran's disabilities included right facial painful
scars. He had a marked deformity of the face.

At a September 1999 VA examination for scars, the veteran's major
complaint was that when he shaved, the facial scars reddened, got
sore, and often broke out. He also reported that the scar over the
upper lip was numb and sometimes interfered with the movement of
the lip. Examination revealed a 1-1/2 inch moon-shaped scar of the
right cheek that was slightly elevated but somewhat obscured due to
beard growth. It was nontender, with normal texture, and no
ulceration or breakdown. No underlying tissue loss or keloid was
noted. The scar was slightly darker than the surrounding areas of
skin. There were multiple small, pencil-point type scars throughout
the right cheek that were difficult to see. Examination also
revealed a C-shaped scar on the left upper lip about 2 inches in
length, slightly depressed, and irregular in shape. There was no
ulceration or breakdown of skin, but there was a small amount of
underlying tissue loss. There was no inflammation, edema, or keloid
formation. It was disfiguring in the style of an old cleft palate
repair. The impression was shrapnel wounds on the face with the
most significant one being on the left upper lip, which the
examiner described as moderately disfiguring with minimal
functional impairment.

A September 1999 VA joint examination report indicates that there
was  a small scar on the right and left side of the veteran's face.
The examiner noted that the scars were healed and there was no
disfigurement of the face. The examiner also noted that the
veteran's history of facial fragments that entered the right side
of the face and came out the left side, just below the maxilla, and
described these scars as slight, not producing any repugnant
deformity of the face or any disfigurement. The examiner further
noted that there was no noticeable lip scar.

8 -

Considering the extent of the disfigurement shown in light of the
applicable rating criteria, the Board concludes that a 30 percent
evaluation is warranted. Although the September 1999 VA examiner
described the scars as "slight," the Board finds that there is a
question of whether a 10 percent or 30 percent evaluation most
accurately reflects the degree of facial disfigurement. As noted
above, a June 1998 VA examination report reflects that the veteran
had moderate deformity most pronounced around the mouth. The
examiner further determined that the scars caused marked deformity.
Consequently, when considering the entire record. and with the
resolution of reasonable doubt in the veteran's favor, the Board
finds that the evidence more nearly approximates a disability
picture which equates to severe facial disfigurement. 38 C.F.R.
4.7. Accordingly, a 30 percent evaluation is warranted under
Diagnostic Code 7800. However, in the absence of evidence
demonstrating complete or exceptionally repugnant deformity of one
side of the face, or marked or repugnant bilateral disfigurement,
as required for a 50 percent evaluation under Diagnostic Code 7800,
or marked discoloration or marked color contrast, the Board
concludes that the residual facial scarring is therefore
appropriately evaluated as 30 percent disabling under Diagnostic
Code 7800 and that there is no basis for awarding an evaluation
greater than 30 percent at any time during the pendency of this
claim. Fenderson, supra.

The record also shows that, when seen by VA in June 1998, the
veteran's right facial scars were considered painful. In view of
such evidence reflecting pair, on objective demonstration, the
Board is of the opinion that the veteran is entitled to a separate
10 percent evaluation for scars of the face from June 16, 1998,
under 38 C.F.R. 4.118, Diagnostic Code 7804 (2000). Esteban, supra.
The right facial scarring is ratable by application of Diagnostic
Code 7804, in addition to the manner of rating described above
under Diagnostic Code 7800. This is so because of separate
manifestations that are addressed separately in these rating
criteria. Id. Although the right facial scars were described as
being painful without a characterization of tenderness, the Board
finds that the criteria for the 10 percent evaluation are best
approximated by this disability. Consequently, an evaluation of 10
percent is warranted separate from the rating previously assigned
under Diagnostic Code 7800. This is so from the June 16, 1998,
examination.

9 -

Neck

The veteran's service-connected residuals of a shell fragment wound
of the neck have been evaluated as 20 percent disabling from March
31, 1993, under 38 C.F.R. 4.73 (Diagnostic Code 5323) for
moderately  severe injury to Muscle Group XXIII. Muscle injuries
are evaluated in accordance with the principles set forth in 38
C.F.R. 4.55, 4.56, and 4.73, Diagnostic Codes 5301 to 5329. The
Board notes that the schedular criteria by which muscle injuries
are rated changed after the veteran filed his claim. (The new
criteria have been in effect since July 3, 1997.) See 62 Fed. Reg.
30,235-240 (June 3, 1997). Therefore, adjudication of a claim for
a higher evaluation must now include consideration of both the old
and the new criteria. Karnas v. Derwinski, 1 Vet. App. 308 (1991).
This rule of adjudication requires that the criteria most favorable
to the veteran's claim be used to assign a rating. Id. at 313. (The
Board notes the veteran was advised of the new criteria in a July
1998 supplemental statement of the case (SSOC).)

In this regard, the Board notes under the revised criteria, 38
C.F.R. 4.56 (2000) provides in relevant part:

(b) A through-and-through injury with muscle damage shall be
evaluated as no less than a moderate injury for each group of
muscles damaged;

(c) For VA rating purposes, the cardinal signs and symptoms of
muscle disability are loss of power, weakness, lowered threshold of
fatigue, fatigue-pain, impairment of coordination and uncertainty
of movement;

(d) Under Diagnostic Codes 5301 through 5323, disabilities
resulting from muscle injuries shall be classified as slight,
moderate, moderately severe or severe as follows:

10-

(3) Moderately severe disability of muscles. (i) Type of injury.
Through and through or deep penetrating wound by small high
velocity missile or large low-velocity missile, with debridement,
prolonged infection, or sloughing of soft parts, and intermuscular
scarring. (ii) History and complaint. Service department record or
other evidence showing hospitalization for a prolonged period for
treatment of wound. Record of consistent complaint of cardinal
signs and symptoms of muscle disability as defined in paragraph (c)
of this section and, if present, evidence of inability to keep up
with work requirements. (iii) Objective findings. Entrance and (if
present) exit scars indicating track of missile through one or more
muscle groups. Indications on palpation of loss of deep fascia,
muscle substance, or normal firm resistance of muscles compared
with sound side. Tests of strength and endurance compared with
sound side demonstrate positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury. Through and
through or deep penetrating wound due to high-velocity missile, or
large or multiple low velocity missiles, or with shattering bone
fracture or open comminuted fracture with extensive debridement,
prolonged infection, or sloughing of soft parts, intermuscular
binding and scarring. (ii) History and complaint. Service
department record or other evidence showing hospitalization for a
prolonged period for treatment of wound. Record of consistent
complaint of cardinal signs and symptoms of muscle disability as
defined in paragraph (c) of this section, worse than those shown
for moderately severe muscle injuries, and, if present, evidence of
inability to keep up with work

requirements. (iii) Objective findings. Ragged, depressed and
adherent scars indicating wide damage to muscle groups in missile
track. Palpation shows loss of deep fascia or muscle substance, or
soft flabby muscles in wound area. Muscles swell and harden
abnormally in contraction. Tests of strength, endurance, or
coordinated movements compared with the corresponding muscles of
the uninjured side indicate severe impairment of function. If
present, the following are also signs of severe muscle disability:
(A) X-ray evidence of minute multiple scattered foreign bodies
indicating intermuscular trauma and explosive effect of the
missile. (B) Adhesion of scar to one of the long bones, scapula,
pelvic bones, sacrum or vertebrae, with epithelial sealing over the
bone rather than true skin covering in an area where bone is
normally protected by muscle. (C) Diminished muscle excitability to
pulsed electrical current in electrodiagnostic tests. (D) Visible
or measurable atrophy. (E) Adaptive contraction of an opposing
group of muscles. (F) Atrophy of muscle groups not in the track of
the missile, particularly of the trapezium and serratus in wounds
of the shoulder girdle. (G) Induration or atrophy of an entire
muscle following simple piercing by a projectile. 38 C.F.R. 4.56
(2000).

In pertinent part, 38 C.F.R. 4.55 (2000), as amended at 62 Fed.
Reg. 30,235 (June 3, 1997), is as follows:

(a) A muscle injury rating will not be combined with a peripheral
nerve paralysis rating of the same body part, unless the injuries
affect entirely different functions.

12 -

(d) The combined evaluation of muscle groups acting upon a single
unankylosed joint must be lower than the evaluation for unfavorable
ankylosis of that joint, except in the case of Muscle Groups I and
II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the same
anatomical region but do not act on the same joint, the evaluation
for the most severely injured muscle group will be increased by one
level and used as the combined evaluation for the affected muscle
groups.

(f) For muscle group injuries in different anatomical regions which
do not act upon ankylosed joints, each muscle group injury shall be
separately rated and the ratings combined under the provisions of
38 C.F.R. 4.25 (2000).

The criteria in effect prior to those listed above provide that the
veteran is entitled to a 20 percent rating for moderately severe
disability of muscles in Muscle Group XXIII and entitled to an
increased 30 percent rating for severe disability of muscles in
Muscle Group XXIII. 38 C.F.R. 4.73, Diagnostic Code 5323 (1996).
The code also provided that disabilities of the musculoskeletal
system. result in anatomical damage, functional loss and evidence
of disuse, as well as in abnormal excursion of movement. 38 C.F.R.
4.40 (1996). In considering evaluation for disability due to muscle
injury, consideration is given. to the degree to which the ability
of a muscle or muscle group to perform its full work is impaired.
38 C.F.R. 4.51 (1996). The principal symptoms of muscle injuries
are weakness, undue fatigue or pain, and uncertainty or
incoordination. 38 C.F.R. 4.50 (1996). Four grades of severity of
disabilities due to muscle injuries are recognized for rating
purposes: slight, moderate, moderately severe and severe. 38 C.F.R.
4.54 (1996). Specifically, "moderately severe" muscle injury is
associated with a through and through or a deep penetrating wound
by a high velocity missile of small size or by a large missile of
low velocity, with debridement, prolonged infection, or sloughing
of soft

13 -

parts with intermuscular cicatrization. The history would include
hospitalization for a prolonged period during service for treatment
of a severe wound, and a record of consistent complaints of the
cardinal symptoms of muscle wounds. The objective findings include
relatively large entrance and (if present) exit scars, indications
on palpation of moderate loss of deep fascia or muscle substance,
or moderate loss of normal, firm muscle resistance as compared to
the sound side. 38 C.F.R. 4.56(c). "Severe" muscle injury is
associated with a through and through or a deep penetrating wound
due to a high velocity missile, a large or multiple low velocity
missiles, or shattering bone fracture with extensive debridement,
or prolonged infection and sloughing of soft parts, intermuscular
binding and cicatrization. The history would be an aggravated form
of the history for moderately severe muscle injury. The objective
findings include extensive ragged, depressed, and adherent scars of
skin, moderate or extensive loss of deep fascia or muscle substance
on palpation, failing of the muscles to swell and harden normally
in contraction, and possible X-ray evidence of minute multiple
scattered foreign bodies. 38 C.F.R. 4.56(d).

As noted above, the veteran's residuals of a shell fragment wound
of the neck. are currently evaluated as 20 percent disabling from
March 31, 1993, under Diagnostic Code 5323, which represents a
moderately severe disability under both the old and new rating
criteria. In this regard, the Board finds that the evidence of
record does not support a rating in excess of 20 percent for the
veteran's muscle impairment under either the old or the new
regulations. Under both the new and old schedular criteria, an
increased (30 percent) rating is only warranted if the veteran's
adverse symptomatology is considered "severe."

A May 1993 VA scar examination report reflects that the examiner
found two neck scars, each two cm. in length, representing the
entry and exit sites of the shell fragment wound.

At a June 1998 VA joint examination, the veteran complained of pain
along the face scar, especially the right side of the face. The
veteran was described as having a 1 1/2-cm scar on the right side
of the neck and a 3-cm scar on the left side--both with fascia
defects. Examination of the neck revealed full flexion, extension
of

14 -

20 degrees, 45 degrees of side bending, and 75 degrees of rotation.
There was no evidence of atrophy of the muscles but the veteran did
have decreased sensation along the area surrounding the scar. X-
rays of the cervical spine revealed normal alignment with no
evidence of degenerative or other bony changes. The examiner noted
that, with the amount of years as well as multiple incisions for
removal of shrapnel, it was impossible to determine which were
entrance and exit wounds. All of the scars described did show an
area of 1 -cm circumferential numbness. The examiner concluded that
the veteran had moderate disability in the neck. The examiner
concluded that the veteran had good neck range of motion but had
pain with the extremes likely secondary to scarring of the muscular
tissue and the mortar injury.

At a May 1999 VA muscle examination, the veteran complained of pain
in the neck. Examination of the cervical spine revealed that active
range of motion was decreased in extension to a maximum of 7
degrees due to pain. Flexion was within normal limits. Right and
left rotation was decreased in rotation to a maximum of about 10 to
15 degrees. Lateral flexion was decreased in both right and left
lateral flexion to a maximum of about 10 degrees because of pain.
There was mild pain on palpation of the cervical spine. There was
no evidence of any muscle spasm or fasciculation of the cervical
paraspinal muscles. There was no edema or erythema.

At a September 1999 VA scar examination, the veteran was found to
have a 3/4- inch by 1/3-inch oval scar on the posterior neck on the
right side. It was depressed, nontender, and non-keloidal. No
inflammation was noted but there was a small amount of tissue loss.
It was about same color as the surrounding skin. Examination also
revealed on the left posterior neck, a 1 1/2-inch linear scar that
was quite difficult to see, and quite flush with the surrounding
skin. The impression was shrapnel wounds on the neck. The examiner
opined that the ones on the right side of the posterior neck would
be considered moderately disfiguring, and on the left, it was
minimally visible.

At a September 1999 VA joint examination, the veteran complained of
pain in the neck. Examination of the cervical spine revealed active
range of motion in extension was 10 degrees, in flexion to 40
degrees, in lateral flexion to 15 degrees

- 15 -

right and left, in rotation 15 degrees to the right and left, in
inversion 10 degrees to the right and left, and in eversion 10
degrees to the right and left. There was no edema or erythema of
the cervical area. There was no muscle spasm of the cervical
paraspinal muscles. There was moderately severe pain on very
minimal palpation of the cervical spine. The examiner indicated
that the normal range of motion for the cervical spine was
extension to 55 degrees, eversion to 20 degrees, inversion to 30
degrees, flexion to 45 degrees, lateral flexion to 40 degrees, and
rotation to 70 degrees. The assessment was, clinically, the veteran
had pain in the neck with the focal findings being decreased active
range of motion of the cervical spine in all planes, and pain on
palpation. The examiner described the veteran's neck problems as
moderately severe, but that was completely subjectively due to
complaints of pain on the veteran's part. The examiner did not find
any objective pathology on examination and there was no weakness,
excess fatigability, incoordination, or pain due to flare ups.

The evidence of record indicates that the veteran's residual muscle
impairment cannot be characterized as more than moderately severe.
For instance, when examined in June 1998, the examiner opined that
the veteran had moderate disability in the neck. When examined in
September 1999, the examiner described the veteran's neck
disability as moderately severe. As a result, the Board finds the
veteran's residuals of a shell fragment wound of the neck cause no
more than a moderately severe disability.

Even when considering functional losses caused by problems such as
pain, the Board finds that an increased rating is not warranted.
The evidence does not show that the veteran's service-connected
shell fragment wound residuals of the neck cause painful motion,
limited motion, weakness, excess fatigability, or incoordination to
such a degree that an evaluation in excess of the 20 percent is
warranted. See 38 C.F.R. 4.40, 4.45. The 20 percent rating
contemplates decreased strength and endurance, with consistent
problems with loss of power, weakness, lowered threshold of
fatigue, fatigue-pain, impairment of coordination, and uncertainty
of movement, some of which the veteran has complained of. However,
it is significant that he has not experienced the type of problems
contemplated for "severe" disability. As noted above, the type of
wound and

16 -

resulting disability contemplated by the criteria for a "severe"
characterization have not been shown. Additionally, his pain has
been described as being from mild to nonexistent. Indeed, at the
September 1999 joints examination, it was felt that there was no
objective pathology to support a finding of weakness, excess
fatigability, incoordination, or pain during flare-ups. The
disability was described as being only moderately severe. Absent
findings of greater disability, the Board therefore concludes that
the veteran's disability is best described by the criteria for
"moderately severe" disability under 38 C.F.R. 4.56, whether
evaluating the veteran's claim under old or new rating criteria.
Moreover, there is no basis in the record for awarding an
evaluation greater than 20 percent under Diagnostic Code 5323 at
any time during the pendency of this claim. Fenderson, supra.

Because the veteran's service-connected disability includes
scarring, consideration is given to whether a separate rating
should be assigned. Esteban, supra. Diagnostic Code 7800 pertains
to scars that are located on the head, face, or neck. A 10 percent
rating is warranted where the disfigurement is characterized as
"moderate." 38 C.F.R. 4.118, Diagnostic Code 7800 (2000). Where the
disability is characterized as "severe," especially if producing a
marked and unsightly deformity of the eyelids, lips, or auricles,
a 30 percent rating is warranted. Id.

A 10 percent evaluation is warranted for superficial, poorly
nourished scars with repeated ulceration. 38 C.F.R. 4.118,
Diagnostic Code 7803 (2000). A 10 percent evaluation may also be
assigned for superficial scars that are tender and painful on
objective demonstration. 38 C.F.R. 4.118, Diagnostic Code 7804
(2000). Scars may also be evaluated on the basis of any related
limitation of function of the body part that they affect. 38 C.F.R.
4.118, Diagnostic Code 7805 (2000).

Providing the veteran the benefit of the doubt, the Board finds
that the evidence supports assignment of a separate compensable
evaluation for the neck scar under Diagnostic Code 7800. The report
of the September 1999 VA examination indicates that the veteran had
a 3/4-inch by 1/3-inch oval scar on the posterior neck on the right
side, which was considered moderately disfiguring. It was not
tender. In view of such evidence, the Board is of the opinion that
the veteran is entitled to a

17 -

separate 10 percent evaluation for scars of the neck under
Diagnostic Code 7800. Esteban, supra. This disfigurement having
apparently been present from the beginning, the rating should be
assigned from March 31, 1993. Fenderson, supra.

This 10 percent rating is a rating that should be assigned separate
from the rating under Diagnostic Code 7800 for disfigurement of the
face. The Board finds that, because the rating criteria refer to
disfiguring scars of the "head, face, or neck[,]" see Diagnostic
Code 7800 (emphasis added), rather than to disfiguring scars (if
the head, face, and neck, it is permissible to rate disfiguring
scars of the neck as separate disability from those of the face or
head. This seems especially appropriate where the scarring appears
on the posterior neck, away from the face.

Veterans Claim's Assistance Act of 2000

In reaching the decisions explained above, the Board has considered
a recent change in the law. On November 9, 2000, the President
signed into law the Veterans Claims Assistance Act of 2000, Pub. L.
No. 106-475, 114 Stat. 2096 (2000). The new law applies to all
claims filed on or after the date of the law's enactment, as well
as to claims filed before the date of the law's enactment, and not
yet finally adjudicated as of that date. See Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 7, subpart (a), 114
Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).
The new law contains revised notice provisions, and additional
requirements pertaining to VA's duty to assist. See Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 3-4, 114 Stat. 2096,
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 5102,
5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not preclude the
Board from proceeding to an adjudication of the issues set out
above. This so because the requirements of the new law have already
been satisfied. By the statement of the case (SOC) and SSOCs
furnished the veteran, the RO has notified him of the information
and evidence necessary to substantiate his claims. There is no
indication that additional evidence exists and can be obtained on
the issues herein decided, and he has been afforded multiple
examinations in connection with these

18 -

rating issues. Consequently, the Board concludes that adjudication
of the face and neck rating claims, without referral to the RO for
initial consideration under the new law, poses no risk of prejudice
to the veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384
(1993); VAOPGCPREC 16-92 (1992).

ORDER

A 30 percent evaluation from March 31, 1993, for scars of the face
due to disfigurement is granted, subject to regulations governing
the payment of monetary awards.

A separate 10 percent evaluation from June 16, 1998, for painful
scarring of the face is granted, subject to regulations governing
the payment of monetary awards.

A higher evaluation for muscle impairment of the neck is denied.

A separate 10 percent evaluation from March 31, 1993, for
disfiguring scarring on the posterior neck is granted, subject to
regulations governing the payment of monetary awards.

REMAND

As noted above, there has been a significant change in the law
during the pendency of this appeal. On November 9, 2000, the
President signed into law the Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). The new law
applies to all claims filed on or after the date of the law's
enactment, as well as to claims filed before the date of the law's
enactment, and not yet finally adjudicated as of that date. See
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 7,
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000
(Nov. 27, 2000); see also Karnas, supra.

19 -

The new law contains revised notice provisions, and additional
requirements pertaining to VA's duty to assist. See Veterans Claims
Assistance Act of 20(10, Pub. L. No. 106-475, 3-4, 114 Stat. 2096,
2098-99 (2000) (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107). Because the remaining issues on appeal require
further evidentiary development to satisfy the requirements of the
new law, and to prepare a record by which pertinent rating criteria
may be applied, a remand is required.

On remand, the RO should undertake any action deemed necessary to
ensure that the requirements of the new law have been satisfied.
That action should include, among other things, scheduling the
veteran for VA dental, orthopedic, neurologic, and dermatologic
examinations. This is required because the medical evidence of
record is inadequate to determine whether the veteran's service-
connected right shoulder, right thigh, right buttock, and bone loss
of the maxilla due to shell fragment wounds warrant higher
evaluations.

Bone Loss

The veteran's loss of maxillary bone has been rated under
Diagnostic Code 9915 (loss of half or less of the maxilla). That
Diagnostic Code provides that, where there is loss of less than 25
percent of the maxilla, replaceable by prosthesis, a zero percent
rating is warranted; if not replaceable, then a 20 percent rating
is warranted. 38 C.F.R. 4.150, Diagnostic Code 9915 (2000). Where
there is a loss of 25 to 50 percent, replaceable by prosthesis, a
30 percent rating is warranted; if not replaceable, then a 40
percent rating is warranted. Id.

When the case was before the Board in May 1998, a VA examination
was requested to determine all bone loss due to the shell fragment
wound; whether there was loss of less than 25 percent of the
maxilla, or 25 to 50 percent of the maxilla, or otherwise; whether
the maxilla (not just the veteran's teeth) was replaceable by a
prosthesis; and whether there was any impairment caused by the bone
loss. A September 1998 VA dental examination was conducted but it
did not answer the questions posed. Therefore, a remand is
warranted for a new examination.

20 -

Right Shoulder; Right Thigh and Buttocks

The residuals of shell fragment wounds of the right shoulder with
limitation of motion and scarring have been rated as 20 percent
disabling from March 31, 1993 under Diagnostic Code 5201.
Additionally, the veteran's right thigh injury with scars of the
right buttock have been rated as 10 percent disabling under
Diagnostic Code 5314. (See discussion below regarding the change
from Diagnostic Code 7804 to Diagnostic Code 5314.)

Given the veteran's argument that his disabilities have worsened--
namely that he experiences pain, numbness, nerve impairment, and
greater functional loss upon prolonged use of his right shoulder,
right thigh, and right buttock, further evidentiary development is
required. This is so because the available medical, evidence does
not contain information relating to application of 38 C.F.R.  4.40,
4.45 (2000).

The Court has held that, when evaluating disability on the basis of
limited motion, VA has a duty to determine whether the joint
affected exhibits weakened movement, excess fatigability,
incoordination, or other functional loss, and whether pain limits
functional ability during flare-ups or when the joint is used
repeatedly over a period of time. See DeLuca v. Brown, 8 Vet. App.
202 (1995); 38 C.F R. 4.40, 4.45 (2000). The Court has indicated
that these determinations should be made by an examiner and should
be portrayed by the examiner in terms of the additional loss in
range of motion due to these factors (ie., in addition to any
actual loss in range of motion noted upon clinical evaluation).
DeLuca, supra.

The Board finds that the VA examination reports of record are
inadequate for rating purposes because it does not appear that the
examiners undertook a DeLuca-type assessment. The full extent of
impairment, especially with repeated or prolonged use, is not clear
from the report of these examinations. A remand is therefore
required.

As an aside, the Board notes that, when service connection was
granted for scars of the right buttock, a zero percent rating was
assigned under Diagnostic Code 7805

21 -

(functional impairment caused by scarring). Thereafter, a 10
percent rating was granted in July 1998, but the basis for the
grant was not functional impairment; the 10 percent rating was
awarded on account of a tender and painful scar under Diagnostic
Code 7804. Thereafter, the disability was re-characterized in
October 1999 to include right thigh muscle injury and the 10
percent rating was confirmed and continued. However, it was
specifically noted that the 10 percent rating had been awarded on
account of muscle impairment under Diagnostic Code 5314, Whether
the veteran no longer had a tender and painful scar is not clear
from the record. In order to sort this out, further adjudicatory
action on remand is required.

To ensure that VA has met its duty to assist and to ensure full
compliance with due process requirements, the case is REMANDED to
the RO for the following:

1. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully satisfied.

2. The RO should ask the veteran to provide information regarding
any evidence of past or current treatment for service-connected
bone loss of the maxilla, right shoulder, right thigh, or right
buttock disability that has not already been made part of the
record. The RO should assist the veteran in obtaining evidence by
following the procedures set forth in 38 C.F.R. 3.159 (2000). If
records sought are not obtained, the RO should notify the veteran
of the records that were not obtained, explain the efforts taken to
obtain them, and describe further action to be taken.

22 -

3. After the above-requested development has been completed, the RO
should schedule the veteran for VA examinations by orthopedic,
neurologic, and dermatologic specialists to determine the current
severity of his service-connected right shoulder, right thigh
muscle, and right buttock disabilities. The claims folder, along
with all additional evidence obtained pursuant to the request
above, should be made available to the examiners for review. Any
indicated studies should be accomplished. All orthopedic
dysfunction and neurologic impairment due to service-connected
disability should be set forth in detail. The examiners should
record the range of motion observed on clinical evaluation, in
terms of degrees. If there is clinical evidence of pain on motion,
the examiners should indicate the degree of motion at which such
pain begins. Any pain with motion should be noted. The examiners
should indicate whether any of the joints exhibit weakened
movement, excess fatigability, incoordination, or pain due to
repeated use or flare-ups, etc., and should equate these problems
to additional loss in range of motion (beyond that which is
demonstrated clinically). If the veteran is examined at a point of
maximum debility, this should be noted. The examiners should also
explain whether there is adequate pathology demonstrated to support
each of the veteran's functional losses. If feasible, the examiners
should indicate the tracking of each shell fragment wound,
describing entrance and exit wounds and correlating such wounds to
particular scars. Each service- connected scar should be described
in detail, with an explanation of all symptoms caused by the
scarring.

23 -

The rationale for the examiners' opinions should be explained in
detail.

4. The RO should also schedule the veteran for a VA dental
examination to evaluate the severity of bone loss of the maxilla
due to shell fragment wounds. The claims folder, with any evidence
obtained pursuant to the requests above, must be reviewed by the
examiner in conjunction with the examination. The examiner should
identify all bone loss due to the shell fragment wound. The
examiner should state whether there is loss of less than 25 percent
of the maxilla, or 25 to 50 percent of the maxilla, Or otherwise.
The examiner should state whether the maxilla (not just the
veteran's teeth) is replaceable by prosthesis, and describe any
impairment caused by the bone loss. The rationale for the
examiner's opinions should be set forth in detail.

5. The RO should ensure that each examination report complies with
this remand, especially with respect to the instructions to provide
medical opinions. If any report is insufficient, it should be
returned to the examiner for necessary corrective action, as
appropriate.

6. After all notice requirements have been satisfied, and the duty
to assist has been fulfilled, the RO should re-adjudicate the
claims, considering whether "staged" ratings are appropriate.
Fenderson, 12 Vet. App. at 1 19. The RO should also consider
whether a higher rating or separate rating is warranted for any
manifestation(s) of service-connected right shoulder, right thigh,
or right buttock disability. Esteban, supra. The re-
characterization of the 10 percent award for right buttock scarring
to right thigh muscle impairment

24 -

should be addressed. If any benefit sought is denied, a SSOC should
be issued. The SSOC should contain, among other things, a summary
of the evidence received since issuance of the January 2000 SSOC.
38 C.F.R. 19.31 (2000).

After the veteran and his representative have been given an
opportunity to respond to the SSOC, the claims folder should be
returned to this Board for further appellate review. No action is
required of the veteran until he receives further notice. The
purpose of this remand is to comply with governing adjudicative
procedures. The Board intimates no opinion, either legal or
factual, as to the ultimate disposition of the remanded issues. The
appellant has the right to submit additional evidence and argument
on the matters the Board has remanded to the RO. Kutscherousky v.
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO. The law
requires that all claims that are remanded by the Board or by the
Court for additional development or other appropriate action must
be handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45, and 38.02-38.03.

MARK F. HALSEY
Member, Board of Veterans' Appeals

25 -



